DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejection – 35 USC 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nygaard (US 2018/0096675) in view of Bennet (US 2014/0270243).

With respect to claim 1 (similarly claims 8 Figs 5-6 and claim 9 [0161]), Nygaard teaches an agent apparatus (e.g. computing device 110/210 in Figs 1-2 [0062], see also [0028] where computing device 110 is defined) comprising: 
a plurality of agent function portions (e.g. 1P agents and 3P agents [0019], [0041]  each providing a service (e.g. each providing a service or performing different tasks [0022], [0040]) including 5outputting a voice response (e.g. “speaking” to a user [0022]) from an output (e.g. from speaker 208 Fig 2, see [0006], [0068]) in response to a user's speech in a computing device 110/210 (e.g., output useful information based on the utterance, respond to a user's needs indicated by the utterance, or otherwise perform certain operations to 
a selector (e.g. 122/222/227 Figs 1-2 [0058], [0085]) referring to history information (e.g. referring to log information, as suggested in [0050], [0053], past performance, [0102]) indicating a history of a quality of a service executed by each of the plurality of agent function portions with respect to a content of the user's speech (e.g. indicating a history of quality score/ranking of 1P and 3P with respect to a content of user’s utterance, as suggested in [0095], [0097]-0098], [0102]), and selecting an agent function portion (e.g. selecting 1P Fig 6C S608 or 3P Fig 6C S614) making a 10response to the user's speech in the computing device 110/210 of Figs 1-2 from among the plurality of agent function portions (e.g. making a response to the user’s speech from among the 1P and 3P, see Fig 6C S610 [0099]-[0101], [013]-[0132]).
However, Nygaard fails to teach outputting a voice response from an output in response to an occupant's speech in a vehicle;
Bennet teaches a system 100 to integrate a mobile device for outputting a voice response from an output in response to an occupant's speech in a vehicle (e.g. an occupant can issue voice commands to the mobile device and in response to the voice command, a mobile device to vehicle integration system can provide an output, such as through one or more speakers or on a display component 140 associated with the vehicle, see Fig 1 [0017]-[0018]);
Nygaard and Bennet are analogous art because they all pertain to using a mobile device to respond to a user’s voice commands. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Nygaard with the teachings of Bennet such that computing device 110/210 of Nygaard is integrated in a system of a vehicle for outputting a voice response from an output in response to an occupant's speech in a vehicle, as taught by Bennet in [0018]. The benefit of the modification would be to enable a user or an occupant of a 
With respect to claim 2, Nygaard in view of Bennet teaches the agent apparatus according to claim 1, wherein the history information has a record including a content of an executed 15service (Nygaard e.g. [0097]-[0099] include a content of executed service), an agent function portion as a provision source (Nygaard e.g. 3P as a provision source, as suggested in [0097]-[0099]), and information indicating a quality of the service (Nygaard e.g. information indicating a highest ranked agent [0097]-[0099), and wherein the selector (Nygaard e.g. 122/222/227 Figs 1-2 [0058], [0085]) is configured to select the agent function portion (Nygaard e.g. selecting 3P [0097]-[0099]) corresponding to a record in which a quality of the service is high among records (Nygaard e.g. corresponding to the highest ranked, as suggested in [0097]-[0099]) in which information indicating the occupant's speech is coincident with an executed 20service (Nygaard e.g. in which information indicating the user’s utterance is coincident with an executed service/performed task, as suggested in [0097]-[0099]), as an agent function portion making a response to the occupant's speech in the vehicle by outputting the voice response from the output (Nygaard e.g. as an agent 3P making a response to the occupant’s speech in the vehicle, as modified by Bennet, by outputting the response from the speaker 208 of Fig 2, see also Fig 6C S608/S614).
With respect to claim 3, Nygaard in view of Bennet teaches the agent apparatus according to claim 1, further comprising: a notification controller (Nygaard e.g. UID 112/UI 120 Fig 1, UI 212 Fig 2) notifying the occupant of various pieces of information by using the output (e.g. notifying the user/occupant, as modified by Bennet to integrate device 110/210 into a vehicle, of various pieces of information by displaying them to the user, as suggested in [0035]-[0038]), wherein the selector (Nygaard e.g. 122/222/227 Figs 1-2 [0058], [0085]) is configured to transition from a state of dynamically 5selecting the 
With respect to claim 4, Nygaard in view of Bennet teaches the agent apparatus according to claim 3, wherein the notification controller is configured to notify the occupant of the agent function portion that is fixed to be fixedly selected by the selector (Nygaard e.g. notifying the user/occupant of the 1P or 3P that is fixed to be fixedly selected in Fig 6C S608 or S614), by using the 15output (Nygaard e.g. by the speaker incorporated into UID 112/120/212 Figs 1-2 [0035]-0038]), between the occupant's speech and provision of the service (Nygaard e.g. between S602 Fig 6A and S610 Fig 6C).
With respect to claim 5, Nygaard in view of Bennet teaches the agent apparatus according to claim 3, wherein the notification controller is configured to notify the occupant of the agent function portion that is fixed to be fixedly selected by the selector (Nygaard e.g. notifying the user/occupant of the 1P or 3P that is fixed to be fixedly selected in Fig 6C S608 or S614), by using the 20output (Nygaard e.g. by the speaker incorporated into UID 112/120/212 Figs 1-2 [0035]-0038]), after the service is provided (Nygaard e.g. When a user interacts with an agent, one or more components to system 100 may log details of the interaction to the user's 
With respect to claim 6, Nygaard in view of Bennet teaches the agent apparatus according to claim 3, wherein a phrase used for starting is set for each of the plurality of agent function portions (Nygaard e.g. the trigger phrases is set for 1P and 3P, as suggested in [0047], [0055]-[0057], [0094]-[0095]), and wherein, in a case where the agent function portion providing a service 43 requested according to a part other than the phrase is fixed in the occupant's speech although the phrase is included in the occupant's speech (Nygaard e.g. in a case where 1P/3P providing a service/performing a task requested according to trigger phrases or part thereof included in the user’s utterance, as suggested in [0047], [0055]-[0057], [0094]-[0095]), the selector is configured to select the fixed agent function portion (Nygaard e.g. the selector selects 1P or 3P as a fixed agent as suggested in [0047], [0055]-[0057], [0094]-[0095], see also Fig 6C S608/S614) as an agent function portion making a response to the occupant's speech in the vehicle (Nygaard e.g. as an agent making a response, S610 Fig 6C, to the occupant’s speech in the vehicle, as modified by Bennet to integrate device 110/210 of Figs 1-2 into a vehicle).
With respect to claim 7, Nygaard in view of Bennet teaches the agent apparatus according to claim 1, wherein a phrase used for starting is set for each of the plurality of agent function portions (Nygaard e.g. the trigger phrases is set for 1P and 3P, as suggested in [0047], [0055]-[0057], [0094]-[0095]), and wherein the selector is configured to select the agent function portion in a case 10where the phrase is not included in the occupant's speech (Nygaard e.g. Fig 6A S606 No to branch to S612 and No to branch to S616-S624 Fig 6B [0136]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675